Case 3:20-cv-00043-BEN-WVG Document 11 Filed 07/29/20 PageID.249 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10 MCKINNEY CAPITAL &                          Case No.: 3:20-cv-00043 BEN (WVG)
11 ADVISORY GROUP, LLC, a
   California limited liability company,       ORDER (1) GRANTING MOTION TO
12                                             TRANSFER VENUE AND (2)
                        Plaintiff,             TRANSFERRING CASE TO
13                                             SOUTHERN DISTRICT OF NEW YORK
14         v.
15
   SILVER ARCH CAPITAL
16 PARTNERS LLC, a New Jersey limited
17 liability company,

18                      Defendants.
19

20         Presently before the Court is Defendant Silver Arch Capital Partners LLC’s

21   (“Silver Arch”) Motion to Transfer Venue pursuant to 28 U.S.C. § 1404(a) to the
22   Southern District of New York, or, in the alternative dismiss this action pursuant to the
23   doctrine of forum non conveniens. Plaintiff McKinney Capital & Advisory Group
24   LLC (“McKinney”) filed an opposition and Silver Arch filed a reply in support of the
25   motion. Having reviewed the parties’ arguments and the law, the Court GRANTS
26   Silver Arch’s Motion and TRANSFERS this case to the United States District Court
27   for the Southern District of New York.
28   ///


                                                 1
                                                                        3:20-CV-00043-BEN (WVG)
Case 3:20-cv-00043-BEN-WVG Document 11 Filed 07/29/20 PageID.250 Page 2 of 5


 1      I.       Background
 2            This case concerns the refinancing of a loan on real property. The facts at issue
 3   in this motion are not in dispute and are taken from McKinney’s Complaint.
 4            In 2019, McKinney contacted Silver Arch to refinance a loan on real property
 5   located in Oakland, California. Compl., ECF No. 1-3, ¶ 8. On March 1, 2019, Silver
 6   Arch provided McKinney a Term Sheet for the proposed refinancing loan. Id. at ¶ 9.
 7   McKinney, through an authorized agent, signed the Term Sheet and returned it to
 8   Silver Arch on March 6, 2019. Id. at ¶ 11. The Term Sheet contained several
 9   provisions, some of which were binding and some of which were non-binding. Id. at ¶
10   14. Silver Arch then sent McKinney a Commitment Letter on March 26, 2019, which
11   McKinney signed and returned to Silver Arch. Id. at ¶ 15. McKinney alleges the
12   Commitment Letter “made the entire Term Sheet binding on the parties as the
13   commitment was ‘based on the term’s [sic] conditions, and requirements of the Term
14   Sheet.’” Id.
15            At issue here is a forum selection clause contained in the Term Sheet. Silver
16   Arch seeks to invoke the forum selection clause to transfer this case to the Southern
17   District of New York. Mot., ECF No. 5-1, 3. McKinney argues the forum selection
18   clause is non-binding, that it never assented to the forum selection clause, and that
19   private interest factors weigh against enforcing the forum selection clause. Opp’n.,
20   ECF No. 8, 4-9.
21      II.      Discussion
22            A court may transfer a case “to any other district or division where it might have
23   been brought or to any district or division to which all parties have consented.” 28
24   U.S.C. § 1404(a). Consent may be evidenced through agreement to a forum selection
25   clause in a contract. Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western
26   Dist. of Texas, 571 U.S. 49, 59 (2013). The Court applies federal law to determine the
27   enforceability of a forum selection clause. See Doe 1 v. AOL LLC, 552 F.3d 1077,
28   1083 (9th Cir. 2009) (citing Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d

                                                   2
                                                                          3:20-CV-00043-BEN (WVG)
Case 3:20-cv-00043-BEN-WVG Document 11 Filed 07/29/20 PageID.251 Page 3 of 5


 1   509, 513 (9th Cir. 1988)). Where the parties have “previously agreed by contract for a
 2   specific federal district to hear their disputes, § 1404(a) facilitates enforcement of the
 3   forum selection clause by transfer to the agreed-upon venue.” Rahimi v. Mid Atlantic
 4   Professionals, Inc., No. 18-CV-00278-CAB-KSC, 2018 WL 3207382, at *2 (S.D. Cal.
 5   Jun. 29, 2018) (citing Atlantic Marine, 571 U.S. at 59).
 6         Silver Arch argues the forum selection clause is valid and binding on the parties
 7   because McKinney executed the Term Sheet on March 6, 2019, assenting to its terms
 8   including the forum selection clause. Mot., ECF No. 5-1, 2. McKinney avers, arguing
 9   that the forum selection clause in the Term Sheet was non-binding. Opp’n., ECF No.
10   8, 4. Silver Arch counters that even if the forum selection clause was initially non-
11   binding, McKinney later made the term binding by acknowledging the Commitment
12   Letter on March 26, 2019. Reply, ECF No. 9, 2-3.
13         The Court first addresses whether the forum selection clause contained in the
14   Term Sheet was binding when McKinney signed the document on March 6, 2019. It
15   was not. The Term Sheet explicitly states: “This Term Sheet shall be non-binding with
16   the exception of the Break-up Fee, indemnification against expenses, and Due
17   Diligence charges above.” The Term Sheet provided by Silver Arch is distinguishable
18   from the term sheet provided in the parties’ cited case, Stearns v. Catalus Capital,
19   LLC, No. 13-CV-2514-WJM-KMT, 2015 U.S. Dist. LEXIS 96188, ECF No. 48-1. In
20   Stearns, the term sheet expressly stated a governing law provision was excluded from
21   the non-binding provisions. Id. at 4. Here, Silver Arch did not list the governing law
22   or forum selection clauses of the Term Sheet as being binding. Silver Arch argues that
23   interpreting the Term Sheet as making most of its terms non-binding would render
24   many of its sections “superfluous.” Reply, ECF No. 9, at 2. That may be true. Silver
25   Arch could easily correct this deficiency in future term sheets by indicating, as the
26   lender in Stearns did, that the governing law and forum selection clauses were binding.
27
28


                                                  3
                                                                           3:20-CV-00043-BEN (WVG)
Case 3:20-cv-00043-BEN-WVG Document 11 Filed 07/29/20 PageID.252 Page 4 of 5


 1         Despite this initial defect, the forum selection clause in the Term Sheet became
 2   binding when McKinney signed the Commitment Letter on March 26, 2019.
 3   McKinney’s own Complaint supports this conclusion:
 4

 5         14. The Disclosure section of the Term Sheet states that “[t]his Term
 6         Sheet shall be non-binding with the exception of the Break-up Fee,
           indemnification against expenses, and Due Diligence charges above.
 7

 8         15. Consequently, the Term Sheet’s clauses concerning the Break-up
           Fee, indemnification against expenses, and Due Diligence charges
 9         became binding on the Parties when they signed the sheet. Further,
10         the Commitment Letter made the entire Term Sheet binding on the
           parties as the commitment was “based on the term’s [sic] conditions,
11         and requirements of the Term Sheet.”
12
     Compl., ECF No. 1-3, ¶¶ 14-15 (emphasis added). Little more need be said.
13
     McKinney’s Complaint alleges all the Term Sheet’s conditions, which included the
14
     forum selection clause, were binding on the parties upon the signing of the
15
     Commitment Letter on March 26, 2019. McKinney cannot now try to argue those
16
     terms were not binding or procured by fraud. Accordingly, the Court finds the forum
17
     selection clause became binding on the parties when McKinney signed the
18
     Commitment Letter.
19
           Typically, a court must weigh convenience of the parties and public interest
20
     considerations in determining whether transferring a case is appropriate. Atlantic
21
     Marine, 571 U.S. at 62. The presence of a valid forum selection clause changes the
22
     Court’s analysis in three ways. Id. at 63. “First, the plaintiff’s choice of forum merits
23
     no weight.” Id. “Second, a court evaluating a defendant’s § 1404(a) motion forum
24
     selection clause should not consider arguments about the parties’ private interests.” Id.
25
     at 64. “Third, when a party bound by a forum selection clause flouts its contractual
26
     obligation and files suit in a different forum, a § 1404(a) transfer of venue will not
27
     carry with it the original venue’s choice-of-law rules.” Id. Considering these factors,
28


                                                  4
                                                                          3:20-CV-00043-BEN (WVG)
Case 3:20-cv-00043-BEN-WVG Document 11 Filed 07/29/20 PageID.253 Page 5 of 5


 1   McKinney’s arguments about choice of forum and its private interests in litigating this
 2   case in California must be given no weight.
 3         McKinney acknowledges that it “bears the burden of showing why the court
 4   should not transfer the case to the forum to which the parties agreed.” Id.; Opp’n.,
 5   ECF No. 8, 3-4. It has not met that burden here. Accordingly, transfer of this case to
 6   enforce the valid forum selection clause is appropriate.
 7      III.    Conclusion
 8         For the foregoing reasons, Silver Arch’s Motion to Transfer Venue is
 9   GRANTED. This action is TRANSFERRED to the United States District Court for
10   the Southern District of New York for further proceedings pursuant to 28 U.S.C. §
11   1404(a).
12         IT IS SO ORDERED.
13   Dated: July 29, 2020                   _________________________
14                                          Hon. Roger T. Benitez
                                            United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 5
                                                                        3:20-CV-00043-BEN (WVG)
